DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 21-35 of the US Patent Application No. 16/567,542 filed 09/11/2019 are presented for examination.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-35 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4, 5, 6, 8, 9, 12 and 14 of U.S. Patent No. 10426873. Although the claims at issue are not identical, they are not patentably distinct from each other because:
All the limitations of claim 21 of the Application are to be found in claim 1 of the Patent. The difference lies in the fact that the copending claims include more elements and are thus much more specific.  Thus, the invention of the Patent claim 1 is in effect a "species" of the "generic" invention of the claim 21 of the Application.  It has been held that the generic invention is anticipated by the species.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).   Since claim 21 of the Application is anticipated by claim 1 of the Patent, it is not patentably distinct from the claim 1 of the Patent.
All the limitations of claim 29 of the Application are to be found in claim 1 of the Patent. The difference lies in the fact that the copending claims include more elements and are thus much more specific.  Thus, the invention of the Patent claim 1 is in effect a "species" of the "generic" invention of the claim 29 of the Application.  It has been held that the generic invention is anticipated by the “species.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).   Since claim 29 of the Application is anticipated by claim 1 of the Patent, it is not patentably distinct from the claim 1 of the Patent.
All the limitations of claim 22 of the Application are to be found in claim 1 of the Patent.
All the limitations of claim 23 of the Application are to be found in claim 2 of the Patent.
All the limitations of claim 24 of the Application are to be found in claim 5 of the Patent.
All the limitations of claim 25 of the Application are to be found in claim 4 of the Patent.
All the limitations of claim 26 of the Application are to be found in claim 12 of the Patent.
All the limitations of claim 27 of the Application are to be found in claim 8 of the Patent.
All the limitations of claim 28 of the Application are to be found in claim 9 of the Patent.
All the limitations of claim 30 of the Application are to be found in claim 9 of the Patent.
All the limitations of claim 31 of the Application are to be found in claim 14 of the Patent.
All the limitations of claim 32 of the Application are to be found in claim 2 of the Patent.
All the limitations of claim 33 of the Application are to be found in claim 1 of the Patent.
All the limitations of claim 34 of the Application are to be found in claim 6 of the Patent.
All the limitations of claim 35 of the Application are to be found in claim 4 of the Patent.
No art rejection is present for claims 21-35, since the allowable subject matter coming from the parent US 10426873 is included into the independent claims 21 and 29, i.e.:
The closest Prior Art of record Wortrich et al. (US 6,592,543), Lucey (WO 99/29250) and Farin et al. (US 9,615,852) fail to teach, suggest or render obvious the control system programmed to perform the claimed algorithm.
Wortrich et al. (US 6,592,543) and Lucey (WO 99/29250) disclose variations of programmable controllers controlling surgical suction processes but none of them is programmed to perform specific steps of cause delivery of a first level of suction via the flow regulator device based on a target pressure level to be maintained in a body cavity during laparoscopic surgery and cause delivery of a second level of suction via the flow regulator device in response to a sensed level of pressure deviating from the target pressure, wherein the first and second levels of suction being non-zero suction levels that significantly improves control over the active evacuating of byproducts of surgical procedures.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ILYA Y TREYGER whose telephone number is (571)270-3217. The examiner can normally be reached 9:00 am to 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ILYA Y TREYGER/           Examiner, Art Unit 3781                                                                                                                                                                                             /TATYANA ZALUKAEVA/Supervisory Patent Examiner, Art Unit 3781